PER CURIAM.
Our attention is called to an inaccuracy in our statement of the testimony of Riviera. He did not testify that an employee must have put two tires in his car, but that he must have done so in hauling new tires in it, but had forgotten them, and did not know they were in the car when he started across the bridge and had no purpose of taking them into Mexico. We do not undertake to settle what he said or any question of fact, but only to say that he claimed to have acted innocently, and was entitled to a jury trial in which the law should be stated to a jury, which should find the facts.
The motion for a rehearing is denied.